Citation Nr: 1714743	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  12-03 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating for compensation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Morgan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to May 1970 in the Republic of Vietnam and is a Purple Heart recipient.  
The matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the RO in St. Louis, Missouri. 

This case was remanded in July 2014 for VA examinations and medical opinions.  


FINDINGS OF FACT

1.  The Veteran is currently service connected for Diabetes Mellitus, Type II rated at 40 percent disabling, Post Traumatic Stress Disorder (PTSD) rated at 30 percent, tinnitus rated at 10 percent, lower right peripheral neuropathy rated at 10 percent and lower left peripheral neuropathy rated at 10 percent for a combined rating of 70 percent. 

2.  The Veteran's service-connected disabilities render him unable to secure or follow substantial gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that he is unemployable due to his service-connected disabilities.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155.  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).
	
For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war. 
38 C.F.R. § 4.16(a).

The central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to his or her level of education, special training, and previous work experience, but advancing age and the impairment caused by non-service-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2014); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Marginal employment, defined as an amount of earned annual income that does not exceed the poverty threshold determined by the United States Department of Commerce, Bureau of the Census, shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Substantially gainful employment is work that is more than marginal, which permits the individual to earn a "living wage." 
 See Moore v. Derwinski, 1 Vet. App. 356 (1991). 

In reaching a determination of TDIU, it is necessary that the record reflect some factor which takes his case outside the norm with respect to a similar level of disability under the rating schedule.  38 C.F.R. §§ 4.1, 4.15 (2014); Van Hoose, 
4 Vet. App. 361.  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Beaty v. Brown, 6 Vet. App. 532, 538 (1994).

In May 2010 the Veteran submitted a VA Form 21-8940 the Veteran's Application  for Increased Compensation Based on Unemployability in which he asserted that he left his job because he was too disabled to work.  He reported that he has a 9th grade education and from 1973 through 2009 he worked as a brick loader.  

As stated above, this case was previously remanded.  The remand requested the RO provide the Veteran with VA examinations for his service-connected disabilities.  The examiner was asked "whether it is at least as likely as not that the Veteran's service-connected disabilities alone, considered in combination preclude him from securing and following substantially gainful employment consistent with his education and occupational experience."

The VA examiner addressed whether the Veteran's service-connected disabilities would make him unable to secure and follow a substantially gainful occupation.  The VA examiner reported that the Veteran's "uncontrolled diabetes mellitus would make him unsatisfactory for regulated positions (ex. DOT, DOE).  He has documented reduction in activity due to hypoglycemia that requires the prescription for glucose tabs.  This would affect hiring in light industry and hot jobs." 

He further reported that he, the VA examiner, "cannot describe at this time whether he is now getting chronic renal effects that produce reduced stamina and dyspnea on exertion.  He states that his stamina is reduced to the point that he doesn't want to walk."

The VA examiner reported that diabetic peripheral neuropathy impacts the Veteran's ability to work because the "loss of sensory input in his feet affects his stability when standing and he has difficulty with uneven surfaces."

Concerning the Veteran's PTSD, the VA examiner's opinion is based upon changes in the Veteran's social and occupational functioning discussed in the most recent examination and considering past examinations conducted by Dr. C-L and E. S., MSW.  

The VA examiner reported that: 

With regard to veteran's claim review, it is not possible to conclude that the veteran would be unemployable given the diverse range of employment opportunities and settings that may exist, as well as the Veteran's denial that his retirement was the result of a psychiatric condition.  However, it is plausible to suggest that symptoms inherent within veteran's diagnosis of PTSD would significantly limit his ability to maintain long-term employment in particular work settings.  Specifically, reported as assessed difficulties with social estrangement/ isolation, hypervigilance, marked by chronic sleep disturbance could likely limit veteran's ability to work in settings that necessitate extensive interpersonal interaction and engagement.  

The VA examiner selected every section of the PTSD Diagnostic Criteria A through H as applicable to the Veteran's recent diagnostic evaluation for PTSD.  His PTSD symptoms include chronic sleep impairment, flattened affect and disturbances of motivation and mood.  

The VA Examiner also reported on the Veteran's non-compensable service-connected disabilities.  In the Republic of Vietnam, while on active duty, the Veteran was shot by the enemy.  He was immediately treated and air-evacuated to 3rd Field Hospital, in Saigon.  He has bullet wound scars on the right temple, the right lateral bicep area and the right forearm.  He has shrapnel scars on both hands and on his chest.  The VA examiner reported that the scars do not impact the Veteran's ability to work.

The VA examiner found that the Veteran's tinnitus did not impact the Veteran's daily life or ability to work.  

Though the Veteran has hearing loss it is not considered to be a disability for VA purposes.  The VA examiner reported that "with regard to employability if provided reasonable accommodations according to the Americans with Disabilities Act, hearing loss and tinnitus alone should not prevent employment in a loosely supervised situation with limited public contact."   He also reported that the Veteran's "ability to communicate may be compromised by difficulty hearing in adverse listening situations."

It is clear that the claimant need not be a total basket case before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits. The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.  Moore.

The determination of unemployability is a factual determination to be made by the Board and is not strictly a medical question.  Indeed, the Board notes that the Veteran's last job as a brick loader would likely involve heavy lifting and significant standing impacting his Diabetes Mellitus and bilateral peripheral neuropathy.  The Veteran has very limited work experience.  For 36 years the Veteran has worked in physical labor.  He has asserted that he has limited reading ability and that is why he has always performed jobs of a physical nature.  He has no transferable skills for a sedentary job.

After review of the evidence in the record, the Board finds that the impact of the Veteran's Diabetes Mellitus, bilateral peripheral neuropathy and PTSD are sufficient to produce unemployability.  Hatlestad.  
In sum, the Board finds that the evidence is at least in equipoise as to whether the Veteran is unable to secure or follow gainful employment due to his service-connected Diabetes Mellitus, bilateral peripheral neuropathy and PTSD.  In finding the evidence in equipoise the Board finds that the Veteran's claim for TDIU is warranted.  

Duty to Assist and Notify

As the Board grants the benefits sought on appeal in full, there is no need to discuss compliance with VA's duty to notify and assist the Veteran in substantiating his claim.  Wensch v. Principi, 15 Vet App 362, 367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).   


ORDER

Entitlement to a total disability rating for compensation based on individual unemployability due to service-connected disabilities (TDIU) is granted.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


